      Case 2:16-mc-00085-MTL Document 74 Filed 09/13/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Martin Arnaudov, et al.,                           No. MC-16-00085-PHX-MTL
10                  Plaintiffs,                         ORDER
11   v.
12   California Delta Mechanical Incorporated, et
     al.,
13
                    Defendants.
14
15          Pending before the Court is Judgment Creditors’ Petition for Order Discharging
16   Garnishee. (Doc. 24.) Also pending before the Court is a Report and Recommendation
17   (“R & R”) by Magistrate Judge Michael T. Morrissey recommending granting the petition.
18   (Doc. 33.) No party has filed an objection to this R & R, and the time to do so has passed.
19   (See Doc. 33 at 2, Doc. 71.)
20          In reviewing an R & R, this Court “may accept, reject, or modify, in whole or in
21   part, the findings or recommendations made by the magistrate judge.” 28 U.S.C.
22   § 636(b)(1).   “[T]he district judge must review the magistrate judge’s findings and
23   recommendations de novo if objection is made, but not otherwise.” United States v. Reyna-
24   Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (emphasis in original); see Thomas
25   v. Arn, 474 U.S. 140, 149 (1985) (finding that district courts need not conduct “any review
26   at all . . . of any issue that is not the subject of an objection”). No objections having been
27   received, the Court will accept and adopt the R & R.
28          Based on the foregoing,
      Case 2:16-mc-00085-MTL Document 74 Filed 09/13/21 Page 2 of 2



 1         IT IS ORDERED that the Report and Recommendation (Doc. 33) is accepted;
 2   accordingly:
 3         1.       The Judgment Creditors’ Petition for Order Discharging Garnishee (Doc. 24)
 4   is granted as provided in the Report and Recommendation.
 5         2.       Garnishee Metro Phoenix Bank is discharged from the writ of garnishment
 6   (Doc. 15) as provided in the Report and Recommendation.
 7
           Dated this 13th day of September, 2021.
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                -2-
